DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 12 is objected to because of the following informalities:  “said range-finding sensor” should recite “said at least one range-finding sensor”.  Appropriate correction is required.
Claim 18 is objected to because of the following informalities:  “which position” should recite “the geo-located position”.  Appropriate correction is required.
Claim 19 is objected to because of the following informalities:  “A method for controlling an autonomous motor vehicle, comprising: performing a) to d) of the selecting method as claimed in claim 11, then controlling the motor vehicle towards the desired lane.” should recite “A method for controlling an autonomous motor vehicle, comprising: a) detecting lanes of the toll-collection area; b) determining, for one portion at least of said lanes, a first datum relative to the distance separating the motor vehicle from the corresponding lane, and a second datum relative to the number of third-party vehicles located in the corresponding lane; c) computing a value of a cost function for each of the lanes of said portion, depending on the corresponding first datum and the corresponding second datum, and identifying the preferred lane as being the lane for which the value of the cost function is lowest; and d) determining whether it is possible for the motor vehicle to change lane to move to the preferred lane or the risk that it would run .  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim(s) 11 recite(s) the limitation "the distance".  There is insufficient antecedent basis for this limitation in the claim.  
Claim(s) 11 recite(s) the limitation "the corresponding lane".  There is insufficient antecedent basis for this limitation in the claim.  Further, it is unclear to which lane is referred as “a preferred lane”, “detecting lanes”, “one portion at least of said lanes” are previously introduced.
Claim(s) 11, 12 recite(s) the limitation "the number".  There is insufficient antecedent basis for this limitation in the claim.  
Claim(s) 11, 12, 13 recite(s) the limitation "the lanes of said portion", “said lanes”.  There is insufficient antecedent basis for this limitation in the claim.  

Claim(s) 11 recite(s) the limitation “determining whether it is possible for the motor vehicle to change lane to move to the preferred lane or the risk that it would run doing so”; the metes and bounds of the limitation are unclear. There is insufficient antecedent basis for “the risk” in the claim.  Further, the metes and bounds of the phrases “whether it is possible” and “it would run doing so” are unclear and generally narrative.
The term “lowest” in claim 11 is a relative term which renders the claim indefinite. The term “lowest” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim(s) 12 recite(s) the limitation "the measurements".  There is insufficient antecedent basis for this limitation in the claim.
Claim(s) 13 recite(s) the limitation "the sum".  There is insufficient antecedent basis for this limitation in the claim.
Claim(s) 14, 15 recite(s) the limitation "the lane being used by the motor vehicle".  There is insufficient antecedent basis for this limitation in the claim.
Claim(s) 14, 15 recite(s) the limitation "the side".  There is insufficient antecedent basis for this limitation in the claim.
Claim(s) 14 recite(s) the limitation "the maneuver time".  There is insufficient antecedent basis for this limitation in the claim.
Claim(s) 14 recite(s) the limitation "the arrival time".  There is insufficient antecedent basis for this limitation in the claim.

Claim 14 recites the limitation “wherein, being given a lane that neighbors the lane being used by the motor vehicle and that is located on the side of the preferred lane with respect to the lane being used by the motor vehicle, in d), it is checked whether the maneuver time required for the motor vehicle to change lane to reach a desired location in said neighboring lane is strictly shorter than the arrival time required by the third-party vehicles being driven in said neighboring lane to arrive at the desired location”.  The metes and bounds of the limitation are unclear. It is unclear to what is referred by “it is checked”.  
The term “strictly shorter” in claim 14 is a relative term which renders the claim indefinite. The term “strictly shorter” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Further, the metes and bounds are unclear regarding the phrase “strictly shorter” when compared to the term “shorter”.
Claim(s) 15 recite(s) the limitation "the relative speed".  There is insufficient antecedent basis for this limitation in the claim.
Claim(s) 15 recite(s) the limitation "the two third-part vehicles".  There is insufficient antecedent basis for this limitation in the claim.
Claim(s) 16 recite(s) the limitation "the open lanes".  There is insufficient antecedent basis for this limitation in the claim.
Claim(s) 18 recite(s) the limitation "the geo-located position".  There is insufficient antecedent basis for this limitation in the claim.

Claim(s) 19, 20 recite(s) the limitation "the desired lane".  There is insufficient antecedent basis for this limitation in the claim. Further, it is unclear to which lane is referred as “a preferred lane” is previously introduced.
Claim 20 recites the limitation “wherein, when the desired lane does not neighbor the lane being used by the motor vehicle, provision is made, after the vehicle has changed lane a first time to get closer to the desired lane, to repeat a) to d) and the controlling”.  The metes and bound of the limitation are unclear, and the limitation is generally narrative. It is unclear the metes and bounds regarding the phrase “provision is made”. The term “closer” in claim 20 is a relative term which renders the claim indefinite. The term “closer” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Further, the metes and bounds regarding “to repeat a) to d) and the controlling” are unclear. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim(s) 11-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  
A claim that recites an abstract idea, a law of nature, or a natural phenomenon is directed to a judicial exception.  Abstract ideas include the following groupings of subject matter, when 
Even when a judicial element is recited in the claim, an additional claim element(s) that integrates the judicial exception into a practical application of that exception renders the claim eligible under §101.  A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception.  The following examples are indicative that an additional element or combination of elements may integrate the judicial exception into a practical application: 
the additional element(s) reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field; 
the additional element(s) that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; 
the additional element(s) implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim; 
the additional element(s) effects a transformation or reduction of a particular article to a different state or thing; and 
the additional element(s) applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.  
Examples in which the judicial exception has not been integrated into a practical application include:
the additional element(s) merely recites the words ‘‘apply it’’ (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea; 
the additional element(s) adds insignificant extra-solution activity to the judicial exception; and
the additional element does no more than generally link the use of a judicial exception to a particular technological environment or field of use.
See the 2019 Revised Patent Subject Matter Eligibility Guidance.
Claim 11 recite, a) detecting lanes of the toll-collection area; b) determining, for one portion at least of said lanes, a first datum relative to the distance separating the motor vehicle from the corresponding lane, and a second datum relative to the number of third-party vehicles located in the corresponding lane; c) computing a value of a cost function for each of the lanes of said portion, depending on the corresponding first datum and the corresponding second datum, and identifying the preferred lane as being the lane for which the value of the cost function is  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements – using “A method for selecting with a motor vehicle”, “computing”. The computing is recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using generic computer components. Accordingly, 
The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements, as discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using “A method for selecting with a motor vehicle”, “computing”, amounts to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.

Similarly for claim 12, wherein, in b), the second datum is an estimation of the number of third-party vehicles located in each of said lanes is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, “estimation of the number of third-party vehicles located in each of said lanes” in the context of this claim encompasses the user counting a number of vehicles at a toll gate. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements “the motor vehicle being equipped with at least one range-finding sensor” and “which is determined depending on the measurements carried out by said 

Similarly for claim 13, wherein, in c), the value of the cost function is computed for each of the lanes of said portion, depending on the sum of the corresponding first datum, weighted by a first coefficient, and of the corresponding second datum, weighted by a second coefficient is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, “the value of the cost function is computed for each of the lanes of said portion, depending on the sum of the corresponding first datum, weighted by a first coefficient, and of the corresponding second datum, weighted by a second coefficient” in the context of this claim encompasses the user  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements “computed”. The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The device(s) are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using generic computer components. Accordingly, the additional element(s) does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.

Similarly for claim 14, wherein, being given a lane that neighbors the lane being used by the motor vehicle and that is located on the side of the preferred lane with respect to the lane being used by the motor vehicle, in d), it is checked whether the maneuver time required for the motor vehicle to change lane to reach a desired location in said neighboring lane is strictly shorter than the arrival time required by the third- party vehicles being driven in said neighboring lane to arrive at the desired location is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, “wherein, being given a lane that neighbors the lane being used by the  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The device(s) are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using generic computer components. Accordingly, the additional element(s) does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.

Similarly for claim 15, wherein, given a lane that neighbors the lane being used by the motor vehicle and that is located on the side of the preferred lane with respect to the lane being used by the motor vehicle, in d), a two-fold criterion relative to the relative speed of the motor vehicle with respect to the two third-party vehicles that are being driven in front and behind the  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The device(s) are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using generic computer components. The additional limitation(s) is/are no more than mere instructions to apply the exception using a generic computer components.  Accordingly, the additional element(s) does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.

 If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements “wherein, the motor vehicle being equipped with an image-acquiring means and a computing unit, in a), the image- acquiring means acquires an image of the toll-collection area and the computing unit processes said image in order to detect the open lanes of the toll-collection area”. The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The device(s) are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using generic computer components. The acquiring, processing, detecting, and determining by the computing unit and image-acquiring means is recited at a high level of generality and merely automates the acquiring, processing, detecting, and determining steps, therefore acting as a generic computer to perform the abstract idea.  The computing unit and image-acquiring means is claimed generically and is operating in its ordinary capacity and does not use the judicial exception in a manner that imposes a meaningful limit on the judicial 

Similarly for claim 17, wherein, in a), acquire an image of the toll-collection area, and, in b), evaluate the first datum is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, “wherein, in a), acquire an image of the toll-collection area, and, in b), evaluate the first datum” in the context of this claim encompasses the user observing a toll plaza and identifying the surrounding traffic and the surrounding lanes of the toll plaza. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements “wherein, the motor vehicle being equipped with an image-acquiring means and a computing unit, in a), the image acquiring means acquires an image of the toll-collection area, and, in b), the computing unit processes said image in order to evaluate the first datum”. The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The device(s) are recited at a high-level 

Similarly for claim 18, wherein, in b), computes the first datum depending on the geo-located position of the motor vehicle and on the geometry of the toll-collection area is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, “estimation of the number of third-party vehicles located in each of said lanes” in the context of this claim encompasses the user counting a number of vehicles at a toll gate. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 11-12, 16-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 20170232967 (“Tomatsu”).
As per claim 11, Tomatsu discloses a method for selecting with a motor vehicle a preferred lane for accessing a toll-collection area comprising a plurality of lanes, the selecting method comprising: 
a) detecting lanes of the toll-collection area (see at least abstract, [0054]: map acquiring unit 11 acquires map information relating to a road that the own vehicle V is traveling on from the map database 4. The acquired map information includes the location of a tolling station, the kind (expressway or ordinary road) and shape of the road up to the tolling station, the kind and shape of a road from the tolling station, and the positions of gates that are installed at the tolling station and the like, [0056]: information regarding the situation at the periphery of the own vehicle V that is input includes information regarding moving objects such as pedestrians, other vehicles, motorcycles and bicycles, as well as information regarding stationary objects such as traffic lane lines (white lines, yellow lines), curbs, guard rails, poles, a median strip and building and trees and the like of the road, [0074]-[0076]); 

c) computing a value of a cost function for each of the lanes of said portion, depending on the corresponding first datum and the corresponding second datum, and identifying the preferred lane as being the lane for which the value of the cost function is lowest (see at least abstract, [0128]: basic points are given to each selection criterion for each gate according to the degree (level of compatibility) to which the gate satisfies the selection criterion, and a weighting factor 
d) determining whether it is possible for the motor vehicle to change lane to move to the preferred lane or the risk that it would run doing so (see at least abstract, [0060]: path and speed plan creation unit 17 generates a traveling plan so that the own vehicle V travels in a manner that satisfies criteria such as safety, observance of laws and ordinances, and traveling efficiency on the target route).

As per claim 12, Tomatsu discloses wherein, the motor vehicle being equipped with at least one range-finding sensor, in b), the second datum is an estimation of the number of third-party vehicles located in each of said lanes, which is determined depending on the measurements carried out by said range-finding sensor (see at least abstract, [0034]-[0037]: external sensor 1 includes at least one of a camera, radar and LIDER (laser imaging detection and ranging), [0056], [0075]-[0077]: length of a line of other vehicles can be ascertained by detecting the tail end of the line by means of the external sensor).



As per claim 17, Tomatsu discloses wherein, the motor vehicle being equipped with an image-acquiring means and a computing unit, in a), the image acquiring means acquires an image of the toll-collection area, and, in b), the computing unit processes said image in order to evaluate the first datum (see at least abstract, [0034]-[0037], [0054]: map acquiring unit 11 acquires map information relating to a road that the own vehicle V is traveling on from the map database 4. The acquired map information includes the location of a tolling station, the kind (expressway or ordinary road) and shape of the road up to the tolling station, the kind and shape of a road from the tolling station, and the positions of gates that are installed at the tolling station 

As per claim 18, Tomatsu discloses wherein, the motor vehicle being equipped with a geo-locating means, a memory storing a roadmap, and a computing unit, in b), the computing unit computes the first datum depending on the geo-located position of the motor vehicle, which position is obtained by the geo-locating means, and on the geometry of the toll-collection area, which is stored in the memory (see at least abstract, [0034]-[0037], [0054]: map acquiring unit 11 acquires map information relating to a road that the own vehicle V is traveling on from the map database 4. The acquired map information includes the location of a tolling station, the kind (expressway or ordinary road) and shape of the road up to the tolling station, the kind and shape of a road from the tolling station, and the positions of gates that are installed at the tolling station and the like, [0056]: information regarding the situation at the periphery of the own vehicle V that is input includes information regarding moving objects such as pedestrians, other vehicles, motorcycles and bicycles, as well as information regarding stationary objects such as traffic lane lines (white lines, yellow lines), curbs, guard rails, poles, a median strip and building and trees and the like of the road, [0074]-[0076]).

As per claim 19, Tomatsu discloses a method for controlling an autonomous motor vehicle, comprising: performing a) to d) of the selecting method as claimed in claim 11, then 

As per claim 20, Tomatsu discloses wherein, when the desired lane does not neighbor the lane being used by the motor vehicle, provision is made, after the vehicle has changed lane a first time to get closer to the desired lane, to repeat a) to d) and the controlling (see at least abstract, [0008]: a path determination apparatus that, when a vehicle that is capable of autonomous driving passes through a toiling station, can guide the vehicle to an appropriate gate, [0059]-[0061], [0105]-[0106]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tamatsu in view of US 20200198633 (“Fujimaki”).

As per claim 14, Tamatsu does not explicitly disclose wherein, being given a lane that neighbors the lane being used by the motor vehicle and that is located on the side of the preferred lane with respect to the lane being used by the motor vehicle, in d), it is checked whether the maneuver time required for the motor vehicle to change lane to reach a desired location in said neighboring lane is strictly shorter than the arrival time required by the third- party vehicles being driven in said neighboring lane to arrive at the desired location.
However, Fujimaki teaches wherein, being given a lane that neighbors the lane being used by the motor vehicle and that is located on the side of the preferred lane with respect to the lane being used by the motor vehicle, in d), it is checked whether the maneuver time required for the motor vehicle to change lane to reach a desired location in said neighboring lane is strictly shorter than the arrival time required by the third- party vehicles being driven in said neighboring lane to arrive at the desired location (see at least abstract: calculating a first arrival time until a vehicle reaches a lane change position where a first lane along which the vehicle is traveling and a second lane merge, or the first lane and the second lane separates, a second calculating unit calculating a second arrival time until another vehicle traveling along the second lane reaches the lane change position, and a speed control unit controlling the speed of the vehicle such that the vehicle enables to make a lane change to the second lane ahead of the other vehicle when the first arrival time is shorter than the second arrival time, and controlling the speed of the vehicle such that the vehicle enables to make a lane change to the second lane behind the other vehicle when the first arrival time is equal to or greater than the second arrival time.).
.

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tamatsu in view of US 20170259819 (“Takeda”).

As per claim 15, Tamatsu does not explicitly disclose wherein, given a lane that neighbors the lane being used by the motor vehicle and that is located on the side of the preferred lane with respect to the lane being used by the motor vehicle, in d), a two-fold criterion relative to the relative speed of the motor vehicle with respect to the two third-party vehicles that are being driven in front and behind the motor vehicle, in said neighboring lane, is checked. 
However, Takeda teaches wherein, given a lane that neighbors the lane being used by the motor vehicle and that is located on the side of the preferred lane with respect to the lane being used by the motor vehicle, in d), a two-fold criterion relative to the relative speed of the motor vehicle with respect to the two third-party vehicles that are being driven in front and behind the motor vehicle, in said neighboring lane, is checked (see at least abstract, [0103], [0111], [0115]-[0119]).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELINA M SHUDY whose telephone number is (571)272-6757. The examiner can normally be reached M - F 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on 571-272-1516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 

Angelina Shudy
Primary Examiner
Art Unit 3668



/Angelina Shudy/            Primary Examiner, Art Unit 3668